CLOPTON, J.
The sole question in this case is, whether a mortgage to which personal property is subject at the time of its removal to this State, and which has been recorded in the proper county within four months after the arrival of such property, has a lien superior to the lien of an attachment levied before the mortgage is recorded. The mortgage of claimant having been duly executed and acknowledged according to the laws of Florida, where it was made, and recorded in that State, is an operative security though the property is brought into this State, unless it becomes inoperative by our law. The consequence of an omission to record a mortgage depends upon the terms of the statute, which makes registration necessary for the protection of creditors and purchasers.—Beale v. Williamson, 14 Ala, 55.
*590Section 1807 of the Code provides, “Whenever any personal property is subject to any lien, incumbrance, mortgage, or trust for the security of debts, at the time of its removal to tbis State, tbe writing evidencing tbe lien, incumbrance, mortgage or trust, must be recorded in tbe county into which it is brought, witbin four months of the arrival of such property.” And section 1814 declares: “Conveyances of personal property to secure debts, or to provide indemnity, are inoperative against creditors and purchasers without notice, until recorded, unless the property is brought into this State subject to such incumbrance, in wbicb case four months are allowed for tbe registration of tbe conveyance.” By the terms of the statute, a mortgage to which personal property is subject when brought into tbe State, is excepted from the general provision declaring mortgages of personal property inoperative against creditors and purchasers until recorded. It does not become inoperative, unless there is a failure to record it within four months after the arrival of the property. If so recorded, the lien which it had in the State where it was made, is preserved and continued, and has priority of the lien of an intervening attachment.
On the admitted and undisputed facts, that claimant’s mortgage was duly executed and acknowledged according to the laws of Elorida, and was there recorded, and was recorded in the county in this State into which the property was-brought, within four months thereafter, the court did not err in giving the affirmative charge in favor of claimants.